Citation Nr: 1008027	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  04-11 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This appeal has been before the Board twice previously, most 
recently in April 2008, when it was remanded for additional 
development.  Such development having been completed, the 
appeal has been returned to the Board for further review. 

The Veteran presented testimony at a Travel Board hearing in 
May 2006.  However, the Veterans Law Judge who conducted that 
hearing is no longer employed at the Board.  VA regulations 
provide that the Veterans Law Judge who conducts a hearing 
must participate in the final determination of the claim.  
38 C.F.R. § 20.707.  The Veteran was notified of his right to 
request another hearing before the Board.  In a January 2008 
response, the Veteran indicated that he did not desire 
another Board hearing.


FINDING OF FACT

The Veteran's currently-shown type II diabetes mellitus was 
not present until many years after service and did not result 
from active military service, to include exposure to 
herbicides.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in active service, 
nor may service connection for such disability be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  The United States 
Court of Appeals for Veterans Claims has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental Statement of the Case.  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

The foregoing notice requirements were satisfied by a January 
2007 letter, which also informed the Veteran of the law and 
regulations governing the assignment of disability ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Following the letter, the Veteran's 
claim was readjudicated in a January 2010 supplemental 
statement of the case, which provided him an additional 60 
days to submit more evidence.  Thus, any errors of timing or 
content of the notices will not prejudice the Veteran.  

Also, the Board finds that the duty to assist provisions of 
the VCAA have been met in this case.  All relevant treatment 
records adequately identified by the Veteran have been 
obtained and associated with the claims file.  Neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  

The Veteran underwent a general medical examination in 
December 2004.  Although the examiner did not provide an 
opinion regarding the etiology of the Veteran's type II 
diabetes mellitus, the Board finds that a remand to obtain 
such an opinion is not necessary.  As will be discussed in 
the following decision, the service treatment records are 
silent for complaints or findings of diabetes.  Further, 
while post-service medical reports reflect a diagnosis of 
type II diabetes mellitus many years after service, the 
record contains no competent medical evidence of a link 
between the Veteran's active military service and this 
disorder.  VA's duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  Charles v. Principi, 16 Vet. 
App. 370 (2002) & 38 U.S.C.A. § 5103A(a)(2).  See also & 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as diabetes mellitus becomes 
manifest to a degree of 10 percent within one year of the 
Veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the Veteran's period of 
service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Regulations pertaining to herbicide exposure provide that if 
a Veteran served on active duty in Vietnam, during the 
Vietnam era, the Veteran is presumed to have been exposed to 
herbicides (e.g., Agent Orange).  38 C.F.R. § 3.307.  These 
regulations also stipulate the diseases for which service 
connection may be presumed due to herbicide exposure.  
38 C.F.R. §§ 3.3.07(a)(6), 3.309(e).

Additionally, the Department of Defense (DoD) has confirmed 
that Agent Orange was used from April 1968 through July 1969 
along the Korean Demilitarized Zone (DMZ), including a strip 
of land 151 miles long and up to 350 yards wide from the 
south barrier fence to North of the "civilian control line."  
There is no indication that the herbicide was sprayed in the 
DMZ itself.  Both the 2nd and 7th Infantry Divisions, United 
States Army, had units in the affected area at the time Agent 
Orange was being used.  If it is determined that a Veteran 
who served in Korea during this time period belonged to one 
of the units identified by DoD, then it is presumed that he 
or she was exposed to herbicides containing Agent Orange, and 
the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  
See MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see 
also Veterans Benefits Administration (VBA) "Fact Sheet" 
distributed in September 2003.

An appellant who does not meet the statutory criteria for 
presumptive service connection based on herbicide exposure is 
not precluded from establishing service connection with proof 
of actual direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The provisions set forth in Combee 
are applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. 
App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran contends that his currently-shown type II 
diabetes mellitus is the result of exposure to Agent Orange 
while he was stationed in Korea from 1967 to 1968.  
Specifically, he asserts that his unit served near the DMZ 
from January 1968 to March 1968.  The record reflects 
treatment for type II diabetes mellitus since 1996.  

The Veteran's service personnel records reflect that he 
served in Korea from February 1967 to March 1968 with the 2nd 
Battalion, 31st Infantry regiment, and 7th Infantry Division.  
Although the 2nd Battalion, 31st Infantry is one of the units 
recognized as having been exposed to Agent Orange on the DMZ 
between April 1968 and July 1969, the Veteran's service with 
the unit predates this period. Accordingly, the Board may not 
grant the Veteran's service connection claim for type II 
diabetes mellitus on a presumptive basis.  38 C.F.R. §§ 
3.307(a)(6) , 3.309(e).

As mentioned, however, a Veteran who does not meet the 
statutory criteria for presumptive service connection based 
on herbicide exposure is not precluded from establishing 
service connection with proof of actual direct causation.  
In accordance with the Board's April 2008 remand, and 
pursuant to the procedure for verifying exposure to 
herbicides along the DMZ as outlined in VA's Adjudication 
Manual, M21-1IMR, Part IV, Subpart ii, Chapter 2, Section C., 
the RO contacted the U.S. Army and Joint Services Records 
Research Center (JSRRC) in order to determine whether 
herbicides were used in the vicinity of the Veteran's unit 
prior to April 1968 (specifically from January 1968 to March 
1968).  A JSRRC response reflects that the 2nd Battalion, 
31st Infantry operated along the DMZ under the 2nd  Infantry 
Division from January 1968 thru April 1968, but that military 
records only show the use of herbicides along the DMZ from 
April 1968 to July 1969, after the Veteran's service there.  
While the Board acknowledges the assertion by the Veteran's 
representative, that the provisions related to spina bifida 
in children of exposed Veterans suggest herbicide spraying 
may have occurred as early as 1967 (see February 2010 
Informal Hearing Presentation citing 38 U.S.C.A. § 1821 (d)), 
the JSRRC's response clearly indicates that Agent Orange was 
not used  in the vicinity of the Veteran's unit prior to 
April 1968.

Additionally, service treatment reports are absent for 
complaints or findings of diabetes.  Nor do these records 
reflect symptoms such as excessive thirst or frequent 
urination.  Further, there is no evidence of diabetes 
mellitus within the initial post-service year (to trigger the 
application of the legal presumption of service connection 
for chronic disease).  The first evidence indicating the 
presence of the condition is a September 1996 private 
treatment report, which shows the Veteran was taking 
Glucophage, a medication used to treat type II diabetes.  A 
January 2002 private physician's statement reflects that the 
Veteran had been treated for the condition since August 1996.  
This lengthy period without post-service treatment (e.g., 28 
years after separation from service) weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
The Board acknowledges that the January 2002 physician's 
statement indicates that "it is quite possible" that the 
Veteran's diabetes is Agent Orange related.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  While 
the Veteran may sincerely believe that his diabetes is 
related to his active military service, he does not possess 
the medical expertise required express an opinion as to the 
etiology of this condition.  Espiritu, 2 Vet. App. 492, 494 
(1992).
Based on the foregoing evidence, the Board finds that the 
Veteran's type II diabetes mellitus was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in active service or presumed to have resulted 
from herbicide exposure.  The preponderance of the evidence 
is against the claim.  Service connection is not warranted, 
and the appeal is denied.


ORDER

Service connection for type II diabetes mellitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


